

EXHIBIT 10.1







FIRST AMENDMENT TO
SECURITIES PURCHASE AGREEMENT
BY AND AMONG
RELIANCE HOLDINGS LLC,
TIPTREE OPERATING COMPANY, LLC,
TIPTREE FINANCIAL, INC.,
RELIANCE FIRST CAPITAL, LLC,
THE MEMBERS OF RELIANCE FIRST CAPITAL, LLC,
WEXFORD CAPITAL LP, AS WEXFORD SELLERS REPRESENTATIVE
AND
MARC MILLER, AS RELIANCE SELLERS REPRESENTATIVE
Dated as of July 1, 2015





--------------------------------------------------------------------------------




FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT
THIS FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT (as amended, modified or
supplemented from time to time pursuant to the terms hereof, this “Agreement”),
dated as of July 1, 2015, is entered into by and among Reliance Holdings LLC, a
Delaware limited liability company (“Buyer”), Tiptree Operating Company, LLC, a
Delaware limited liability company (“Tiptree”), Tiptree Financial Inc., a
Maryland corporation (“TFI”), Reliance First Capital LLC, a Delaware limited
liability company (the “Company”), Wexford Capital LP, a Delaware limited
partnership (the “Wexford Sellers Representative”), Marc Miller (the “Reliance
Sellers Representative” and together with the Wexford Sellers Representative,
the “Seller Representatives”), and the members of the Company set forth on the
signature pages of this Agreement under the caption “The Sellers” (collectively,
the “Sellers”). The Company, Buyer, Tiptree, TFI, Seller Representatives and
each Seller are referred to individually as a “Party” and collectively, as
“Parties.”
RECITALS
WHEREAS, the Parties are parties to that certain Securities Purchase Agreement
dated as of November 24, 2014 (the “Securities Purchase Agreement”); and
WHEREAS, the Parties hereto desire to amend the Securities Purchase Agreement as
set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements contained herein and other
good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Parties hereby agree as set
forth below. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Securities Purchase Agreement.
ARTICLE 1
AMENDMENTS
ARTICLE 2
Section 2.01    Amendments. The Securities Purchase Agreement is deemed amended
as follows:
(a)
The terms “Closing Cash Balance” and “Estimated Closing Cash Balance” are hereby
deleted from the Securities Purchase Agreement.

(b)
The term “Closing Working Capital” shall be amended and restated in its entirety
to mean “the Total Working Capital as of the Closing Date.”

(c)
The term “Operating Agreement” shall be added to Section 1.01 of the Securities
Purchase Agreement and shall mean “the Second Amended and Restated Limited
Liability Company Agreement of the Company, dated as of September 18, 2009, as
amended through the date hereof and the Closing Date.”




--------------------------------------------------------------------------------




(d)
The term “Payout” shall be added to Section 1.01 and shall mean “that point in
time when a number equal to (i)(A) an amount sufficient to yield the Preferred
Return on the Preferred Members’ aggregate Unreturned Capital Contributions (as
such terms are defined in the Operating Agreement) from time to time plus (B)
the Preferred Members’ Unreturned Capital Contributions less (ii)(x) any and all
amounts distributed to the Preferred Members under the Operating Agreement prior
to the Closing plus (y) any and all amounts of Purchase Price and Earnout
Payments paid to the Preferred Members hereunder, is reduced to zero, in all
cases as determined by the Wexford Sellers Representative. For the avoidance of
doubt, all TFI shares issued to a Seller shall be valued at the market value on
the date of issuance to the Seller and the calculations above shall be made as
if the Operating Agreement remained in effect (and unamended) after the date of
the Closing.”

(e)
The term “Target Working Capital” shall be amended and restated in its entirety
to mean “the Total Working Capital as of March 31, 2015, as shown on Exhibit G
hereto, or $17,758,871.”

(f)
The term “Total Working Capital” shall be added to Section 1.01 of the
Securities Purchase Agreement and shall mean “as of any date, an amount equal to
the sum of (i) Total Adjusted Assets and (ii) Total Adjusted Liabilities, as
such terms are used in Exhibit G hereto.”

(g)
The term “Value Per Share” shall be amended and restated in its entirety to mean
“as of the date of a calculation, the most recent publicly reported book value
per TFI Share (including Tiptree-level net assets) calculated in accordance with
GAAP, reported in TFI’s filings with the SEC (including earnings releases).”



(h)    The text of Section 2.05 of the Securities Purchase Agreement is deemed
amended and restated in its entirety to read as follows:
“Section 2.05    Purchase Price Adjustment.
(a)
Estimated Closing Statement. The Company will prepare in good faith and provide
to Buyer no later than five (5) Business Days prior to the anticipated Closing
Date a written statement setting forth in reasonable detail its good faith
estimates of the Closing Working Capital (the “Estimated Working Capital”), the
Closing Transaction Expenses (the “Estimated Closing Transaction Expenses”), the
Closing Debt Amount (the “Estimated Closing Debt Amount”) and the Funded Debt
Amount (and the recipients of any portion thereof, including any such
recipient’s account information for purposes of receiving a wire transfer in
accordance with Section 2.04(a) for any such portion thereof) (the “Estimated
Closing Statement”), in each case prepared in accordance with the definitions of
such terms in the Securities Purchase Agreement and/or the Accounting Policies,
as applicable.

(b)
Estimated Purchase Price. The Purchase Price payable at Closing pursuant to
Section 2.04(a)(1) (the “Estimated Purchase Price”) shall be calculated using
the Estimated Closing Debt Amount and Estimated Working Capital set forth on the
Estimated Closing Statement.

(c)
Proposed Final Closing Statement. As promptly as possible and in any event
within seventy-five (75) calendar days after the Closing Date, Buyer shall
prepare or cause to be prepared, and will provide to the Sellers, a written
statement setting




--------------------------------------------------------------------------------




forth in reasonable detail its proposed final determination of the Closing
Working Capital, the Closing Transaction Expenses, the Closing Debt Amount and
the Purchase Price (the “Proposed Final Closing Statement”). The determination
of the Closing Working Capital, the Closing Transaction Expenses and the Closing
Debt Amount reflected on the Proposed Final Closing Statement will be prepared
in accordance with the definitions thereof and/or the Accounting Policies, as
applicable. Buyer will afford, and cause the Company to afford, the Seller
Representatives and their respective advisors reasonable access (during normal
business hours) to the work papers and other books and records of Buyer and the
Company for purposes of assisting the Seller Representatives in their review of
the Proposed Final Closing Statement.
(d)
Sellers’ Response. The Proposed Final Closing Statement (and the proposed final
determinations of the Closing Working Capital, the Closing Transaction Expenses,
the Closing Debt Amount and the Purchase Price reflected thereon) will be final,
conclusive and binding on the Parties for purposes of this Section 2.05(d)
unless the Wexford Sellers Representative provides a written notice (a “Seller
Response Notice”) to Buyer no later than the twentieth (20th) Business Day after
the delivery to the Sellers of the Proposed Final Closing Statement. Any Seller
Response Notice must set forth in reasonable detail (i) any item on the Proposed
Final Closing Statement which the Sellers believe has not been prepared in
accordance with this Agreement and the correct amount of such item and (ii) the
Sellers’ alternative calculation of the Closing Working Capital, the Closing
Transaction Expenses, the Closing Debt Amount and the Purchase Price, as
applicable. Any item or amount to which no dispute is raised in the Seller
Response Notice will be final, conclusive and binding on the Parties for
purposes of this Section 2.05 after such twentieth (20th) Business Day.

(e)
Resolution of Disputes. Buyer and the Sellers will attempt to promptly resolve
the matters raised in any Seller Response Notice in good faith. Beginning twenty
(20) Business Days after delivery of any Seller Response Notice pursuant to
Section 2.05(d), or any mutually-agreed extension thereof, either Buyer or the
Wexford Sellers Representative may provide written notice to the other (the
“Dispute Notice”) that it elects to submit the disputed items to a nationally
recognized independent accounting firm chosen jointly by Buyer and the Sellers
acting in good faith (the “Accounting Firm”). The Parties will instruct the
Accounting Firm to promptly (and in any event within thirty (30) Business Days),
in accordance with such procedures as it deems fair and equitable, provided that
each party will be afforded an opportunity to submit a written statement in
favor of its position and to advocate for its position orally before the
Accounting Firm, review only those unresolved items and amounts specifically set
forth and objected to in the Seller Response Notice. The Accounting Firm will
resolve the dispute by selecting either (i) the Sellers’ calculation of Closing
Working Capital, the Closing Transaction Expenses, Closing Debt Amount or
Purchase Price as set forth on the Seller Response Notice (as modified following
discussions with Buyer and as submitted to the Accounting Firm at the outset of
the dispute resolution process with a copy to Buyer) or (ii) Buyer’s calculation
of Closing Working Capital, the Closing Transaction Expenses or Closing Debt
Amount or Purchase Price as set forth on the Proposed Final Closing Statement
(as modified following




--------------------------------------------------------------------------------




discussions with the Sellers and as submitted to the Accounting Firm at the
outset of the dispute resolution process with a copy to the Sellers), based upon
the submission which results in an adjustment to the Closing Working Capital,
the Closing Transaction Expenses, Closing Debt Amount and Purchase Price that is
closest to the correct adjustment as determined by the Accounting Firm after
resolution of the disputed items. In any such case, a single partner of the
Accounting Firm selected by such Accounting Firm in accordance with its normal
procedures and having expertise with respect to settlement of such disputes and
the industry in which the Company operates will act for the Accounting Firm in
the determination proceeding, and the Accounting Firm will render a written
decision with respect to such disputed matter, including a statement in
reasonable detail of the basis for its decision. The fees and expenses of the
Accounting Firm will be borne 50% by the Buyer and 50% by the Sellers. The
decision of the Accounting Firm with respect to the disputed items of the
Proposed Final Closing Statement submitted to it will be final, conclusive and
binding on the Parties for purposes of this Section 2.05. As used herein, the
Proposed Final Closing Statement, as adjusted to reflect any changes agreed to
by the Parties and/or the decision of the Accounting Firm pursuant to this
Section 2.05 is referred to herein as the “Final Closing Statement”. Each of the
Parties agrees to cooperate with the Accounting Firm (including by executing a
customary engagement letter reasonably acceptable to it) and to cause the
Accounting Firm to resolve any such dispute as soon as practicable after the
commencement of the Accounting Firm’s engagement.
(f)
Purchase Price Adjustment. If the Closing Working Capital, the Closing Debt
Amount or the Closing Transaction Expenses (as finally determined pursuant to
this Section 2.05 and as set forth in the Final Closing Statement) differs from
the estimated amounts thereof set forth in the Estimated Closing Statement:

(1)
Buyer will, no later than ten (10) Business Days after the final determination
referred to in paragraph (e) above is made, remit or cause to be remitted to the
Sellers an aggregate amount equal to the excess of the recalculated Purchase
Price over the Estimated Aggregate Purchase Price; or

(2)
Buyer shall have the option, by written notice to the Seller Representatives,
(x) to require Sellers, severally and not jointly and on a pro rata basis in
accordance with each Seller’s Consideration Pro Rata Portion, to remit or cause
to be remitted to Buyer an aggregate amount in cash equal to the excess of the
Estimated Aggregate Purchase Price over the recalculated Purchase Price (the
absolute value of such amount, the “Deficit Amount”) or (y) to deduct the
Deficit Amount from the Earnout Payments otherwise due to Sellers pursuant to
Section 2.06, such deduction to be made on a pro rata basis in accordance with
each Seller’s Consideration Pro Rata Portion. In the event the Deficit Amount
exceeds the amount of the Cash Consideration, then the entire amount of the Cash
Consideration shall be remitted to Buyer in accordance with (x) or (y) above and
Buyer shall have the option,




--------------------------------------------------------------------------------




by written notice to the Seller Representatives, (a) to require Sellers,
severally and not jointly and on a pro rata basis in accordance with each
Seller’s Consideration Pro Rata Portion to surrender or cause to be surrendered
to Buyer a number of TFI Shares with an aggregate market value equal to the
excess of the Deficit Amount over the amount of the Cash Consideration or (b) to
deduct a number of TFI Shares equal to such excess from the Earnout Payments
otherwise due to Sellers pursuant to Section 2.06, such deduction to be made on
a pro rata basis in accordance with each Seller’s Consideration Pro Rata
Portion.
(g)
Working Capital. The Parties acknowledge that the sole purpose of the working
capital adjustment set forth in this Section 2.05 is to adjust for changes in
relative levels of working capital of the Company from March 31, 2014 to the
Closing Date; and, accordingly, the Closing Working Capital will be calculated
using the Accounting Policies applied in a manner consistent with the
application of such Accounting Policies in the calculation of the Target Working
Capital and will not take into account any changes in accounting treatment or
policy that would be required under GAAP from and after March 31, 2014.

(i)    The text of Section 2.06(a) is deemed amended and restated in its
entirety to read as follows:
(a)
For the period beginning on the first day of the first month beginning
immediately following the Closing Date and ending on the date that is thirty-six
(36) months thereafter (the “Earnout Period”) provided that if the Closing Date
is on the first day of a month, then the Earnout period shall begin on the
Closing Date, Sellers shall be entitled to annual earnout payments (the “Earnout
Payments”) as and to the extent provided for herein; prior to the Payout, the
portion of the Earnout Payments attributable to each Seller shall be as set
forth on Sections 2.06(a)(i) of the Company Disclosure Schedules and from and
after the Payout, the portion of the Earnout Payments attributable to each
Seller shall be as set forth on Sections 2.06(a)(i) of the Company Disclosure
Schedules (the portion attributable to each Seller, such Seller’s “Earnout Pro
Rata Portion”). Any Earnout Payments due hereunder shall be made no later than
ninety (90) calendar days following the end of the applicable annual twelve (12)
month period (the “Annual Earnout Payment Period”) to which such Earnout Payment
relates. Notwithstanding the foregoing, any Earnout Payments otherwise due and
payable hereunder shall be subject to the deductions and offsets in accordance
with Section 2.05(f)(2) and Section 9.04.”

(j)     The text of Section 6.01(b) is deemed amended by deletion of the words
“(and such distributions of Cash and Cash Equivalents by the Company, for the
avoidance of doubt, shall reduce the amount of the Closing Cash Balance)”
 
(k)    Section 2.06(a) of the Disclosure Schedules is deemed amended and
restated in its entirety to read as attached as Exhibit A hereto.



--------------------------------------------------------------------------------




ARTICLE 3


MISCELLANEOUS
    
Section 3.01    Governing Law.    This Agreement will be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the domestic substantive laws of any other jurisdiction.


Section 3.02    Jurisdiction.    Except as otherwise expressly provided in this
Agreement, each Party, by its execution hereof, (a) hereby irrevocably submits
to the exclusive jurisdiction of the courts of the State of New York and the
U.S. federal courts located in the Borough of Manhattan, New York for the
purpose of any action, claim, cause of action or suit (in contract, tort or
otherwise), in any way arising out of or relating to this Agreement, its
negotiation or terms, or the Transactions, (b) hereby waives to the extent not
prohibited by Applicable Law, and agrees not to assert by way of motion, as a
defense or otherwise, in any such action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that any such proceeding brought
in one of the above-named courts is improper, that the venue is improper, or
that this Agreement or the subject matter hereof may not be enforced in or by
such court and (c) hereby agrees not to commence or prosecute any such action,
claim, cause of action or suit other than before one of the above-named courts,
nor to make any motion or take any other action seeking or intending to cause
the transfer or removal of any such action, claim, cause of action or suit to
any court other than one of the above-named courts, whether on the grounds of
inconvenient forum or otherwise. Each Party hereby consents to service of
process in any such proceeding in any manner permitted by New York law, and
further consents to service of process by nationally recognized overnight
courier service guaranteeing overnight delivery, or by registered or certified
mail, return receipt requested, at its address specified pursuant to Section
10.01 of the Securities Purchase Agreement. Notwithstanding the foregoing in
this Section 3.02, a Party may commence any action, claim, cause of action or
suit in a court other than the above-named courts solely for the purpose of
enforcing an order or judgment issued by one of the above-named courts.


Section 3.03    WAIVER OF JURY TRIAL    TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH OF THE PARTIES HERETO HEREBY WAIVES
AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN RESPECT OF ANY ISSUE, ACTION, CLAIM,
CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), IN ANY WAY ARISING OUT
OF OR RELATED TO THIS AGREEMENT, ITS NEGOTIATION OR TERMS, OR THE TRANSACTIONS,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 3.03 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.


Section 3.04    Further Assurances    From and after the Closing, upon the
request of Buyer or the Sellers, each of the Parties will do, execute,
acknowledge and deliver all such further acts, assurances, deeds, assignments,
transfers, conveyances, and other instruments and papers as may be reasonably
required or appropriate to carry out the Transactions.
Section 3.05    Counterparts    This Agreement may be executed in any number of
counterparts, each of which when executed will be deemed to be an original and
all of which together will be deemed to be one and the same instrument binding
upon all of the Parties notwithstanding the fact that all Parties



--------------------------------------------------------------------------------




are not signatory to the original or the same counterpart. For purposes of this
Agreement, facsimile and pdf signatures will be deemed originals.


Section 3.06    Third Party Beneficiaries; No Recourse Against Third Parties    
No provision of this Agreement is intended to confer upon any Person other than
the Parties any rights or remedies hereunder, except as contemplated by Section
9.02 of the Securities Purchase Agreement.


Section 3.07    Severability    If any term, provision, covenant or restriction
of this Agreement is held by any Governmental Authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement will remain in full force and effect and will in
no way be affected, impaired or invalidated so long as the economic or legal
substance of the Transactions is not affected in any manner materially adverse
to any Party. Upon such a determination, the Parties will negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
Transactions be consummated as originally contemplated to the fullest extent
possible.


[Remainder of page intentionally left blank. Signature pages follow]








 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has executed this First Amendment to
Securities Purchase Agreement as of the date first above written.
BUYER:
RELIANCE HOLDINGS LLC
 
By: /s/ Jonathan Ilany
Name: Jonathan Ilany
Title: Co-Chief Executive Officer


TIPTREE:
TIPTREE OPERATING COMPANY, LLC

By: /s/ Jonathan Ilany
Name: Jonathan Ilany
Title: Co-Chief Executive Officer


TFI:
TIPTREE FINANCIAL INC.


By: /s/ Jonathan Ilany
Name: Jonathan Ilany
Title: Co-Chief Executive Officer


THE COMPANY:
RELIANCE FIRST CAPITAL LLC


By: /s/ Hugh Miller
Name: Hugh Miller
Title: President


WEXFORD SELLER REPRESENTATIVE:
WEXFORD CAPITAL LP
By: Wexford GP LLC, its General Partner 
 
By: /s/ Arthur Amron
Name: Arthur Amron
Title: Vice President and Assistant Secretary






--------------------------------------------------------------------------------




RELIANCE SELLER
REPRESENTATIVE:
/s/ Marc Miller   
Marc Miller


THE SELLERS:
RELIANCE INVESTORS LLC 

By: /s/ John C. Sites, Jr.
Name: John C. Sites, Jr.
Title: Manager


 
RELIANCE CONTROL LLC 

By: /s/ John C. Sites, Jr.
Name: John C. Sites, Jr.
Title: Manager


 
/s/ Hugh Miller
Hugh Miller


 
/s/ Richard Blass
Richard Blass


 
/s/ Lee Miller
Lee Miller


 
/s/ Marc Miller
Marc Miller




